Title: To James Madison from John Mitchell, 30 June 1803
From: Mitchell, John
To: Madison, James


					
						Sir
						Havre 30th. June 1803
					
					I have the Honor to transmitt You the Returns of the Vessells that Have enterd and departed from this 

Port, since the last return was made you; there are but few remaining in port and I much fear the War will entirely 

deprive this place of its Commerce with the United States which will at same be injurious to Us, This being the 

only port from Brest to Dunkirk Where our Vessells can lay afloat.  I have the Honor to be Sir, Your very Obdt. 

Servt.,
					
						John Mitchell
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
